DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13 – 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, drawn to a method of abrading a work piece, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 16, 2020.
Applicant’s election without traverse of Group I, Claims 1 – 12 drawn to coated abrasive article having a flexible backing and an abrasive coat attached to the backing by a tie coat, in the reply filed on December 16, 2020 is acknowledged.

Specification
The disclosure is objected to because of the following informalities: 
The spelling “acrylol” in acrylol morpholine oxide (ACMO) appears to be a typographical error (see Specification at page 2 line 12, page 4 line 19, and page 4 line 31).  A person of ordinary skill in the art typically uses the spelling “acryloyl”.  During the prosecution of the application, the Examiner used “acryloyl”.
Examiner suggests using the spelling “acryloyl” because a person of ordinary skill in the art will typically use the above-mentioned spelling.

Claim Objections
Claim 3 is objected to because of the following informalities:  

Examiner suggests using the spelling “acryloyl” because a person of ordinary skill in the art will typically use the above-mentioned spelling.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 12 recites the broad recitation “wherein the abrasive particles are formed of vermiculite, alumina or silicon carbide”, and the claim also recites “preferably of alumina” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

The Examiner suggests to amend the claim so as to remove the “preferably of alumina” as a way to remove the issue and to place the claim in compliance with the statutory requirement.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohishi (U.S. Pub. No. 2011/0092137 A1) (hereinafter referred to as “Ohishi”), as evidenced by Sato with respect to the rejection of claim 2 only (U.S. Pub. No. 2013/0289157 A1) (hereinafter referred to as “Sato”).

	Regarding claim 1, Ohishi teaches a coated abrasive article (see Ohishi at [0001] teaching an abrasive material product and particularly a coated abrasive material) having 
a flexible backing (see Ohishi at [0054] and Fig 1, also shown below, teaching a substrate 1 (a backing), preferably a flexible material) and 

    PNG
    media_image1.png
    548
    1014
    media_image1.png
    Greyscale

an abrasive coat (see Ohishi at [0053] and Fig 1 teaching an abrasive part 2.  In addition, see Ohishi at [0088] and Fig 1 teaching the upper layer 4 composed of a cured material of a mixture containing abrasive particles 6 dispersed in a resin 5.  The abrasive particles dispersed in a resin is the abrasive coat), attached to the backing by 
a tie coat (see Ohishi at [0053] and Fig 1 teaching lower layer 3 or a tie coat, contains a resin), wherein 
the tie coat is liquid-softenable such that the tie coat maintains the flexible backing in a substantially rigid state when the tie coat is dry and allows the backing to flex when the tie coat is in its softened state (see Ohishi at [0053] teaching lower layer 3, contains a resin).   Lower layer 3 contains a resin that is photocurable acrylic compound, generally has (meth)acryloyl group (see Ohishi at [0064]).   Examples comprise acryloylmorpholine (see Ohishi at [0065]).  The composition of the lower layer 3 and the tie coat of the present application (see Specification at page 4 line 19 and Claim 3) appears to be physically similar, so it would appear In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP § 2112 II and III, and § 2112.01 I and II.  Thus, based on the resin composition in lower layer 3, lower layer 3 appears to be capable to maintain the flexible backing in a substantially rigid state when dry and allows the backing to flex when in its softened state.

Regarding claim 2, Ohishi discloses that the tie coat is a hydrogel.  As mentioned above, lower layer 3 or tie coat is composed of acryloylmorpholine, which is a hydrogel, as evidenced by Sato.  
Sato discloses an adhesive hydrogel (see Sato at [0001]).  The hydrogel is composed of (meth)acrylamide or a (meth)acrylamide derivative, and examples comprise acryloyl morpholine (see Sato at [0024]).  Thus, the tie coat composed of acryloylmorpholine is a hydrogel.

Regarding claim 3, Ohishi teaches that the tie coat contains an acryloyl morpholine oxide UV-curable monomer (see Ohishi at [0060] teaching that lower layer 3 is substantially formed from a radiation-curable liquid binder.  Ohishi further teaches that a photocurable acrylic compound generally has (meth)acryloyl group (see Ohishi at [0064]), examples include acryloylmorpholine (see Ohishi at [0065]), and UV rays may be radiated from the upper side of the substrate 1 to make the binder in lower layer 3 (or tie-coat) non-flowable (see Ohishi at [0135]).  
The composition of the lower layer 3 and the tie coat of the present application (see Specification at page 4 line 19 and claim 1) appears to be physically similar, so it would appear to have similar properties because “products of identical chemical composition can not have mutually exclusive properties." See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP § 2112 II and III, and § 2112.01 I and II.  

Regarding claim 9, the limitation of claim 9 is directed towards the liquid water.  However, the “liquid is water” as outlined in the claim limitation fails to recite additional structural limitations of the tie coat, that is the tie coat is capable of being softened by water, and as such, this claim is being treated as being taught by the prior art as outlined above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ohishi (U.S. Pub. No. 2011/0092137 A1) (hereinafter referred to as “Ohishi”) in view of Stoetzel (U.S. Pat. No. 5700302 A) (hereinafter referred to as “Stoetzel”, wherein “C” refers to the column number(s) and “L” refers to line number(s)).

Regarding claim 4, Ohishi teaches that the backing is non-woven (see Ohishi at [0054] teaching preferable materials for substrate 1 comprise non-woven substrates).  But Ohishi does not teach web or foam.
Stoetzel discloses a structured abrasive article 10 (see Stoetzel at C4 L57 and Fig. 1, also shown below), a backing 11 (see Stoetzel at C4 L58 and Fig. 1), a structured abrasive layer 17 (see Stoetzel at C4 L62 and Fig. 1), and a tie coat 16 (see Stoetzel at C4 L62 and Fig. 1).

    PNG
    media_image2.png
    748
    1091
    media_image2.png
    Greyscale

	Stoetzel teaches that the backing is a nonwoven web (see Stoetzel at C5 L7) and further teaches that backing used can be any suitable material typically used for conventional abrasive backings (see Stoetzel at C5 L4-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use the nonwoven web backing of Stoetzel in Ohishi’s nonwoven substrate because any suitable material typically used for conventional abrasive backings can be used for a backing.

Claims 5-8 and 10 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ohishi (U.S. Pub. No. 2011/0092137 A1) (hereinafter referred to as “Ohishi”) in view of Stoetzel (U.S. Pat. No. 5700302 A) as applied to claims 1 – 4 above, and further in view of Culler (U.S. Pub. No. 20100255254 A1) (hereinafter referred to as “Culler”).

Regarding claim 5, Ohishi as modified by Stoetzel teaches all the claim limitations as set forth above.
Modified Ohishi teaches that the backing is a thermoplastic web (see Ohishi at [0055] teaching the substrate may be a polymer such as a polyester, but does not teach that polyester is a thermoplastic). 


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	Culler teaches that suitable backings include thermoplastic backing (see Culler at [0053]) and thermoplastic polymers include polyesters (see Culler at [0053]).  Thus, polyester is a thermoplastic.

Regarding claim 6, modified Ohishi teaches that the abrasive coat comprises a cured abrasive slurry (see Ohishi at [0088] and Fig. 1 teaching that the upper layer 4 is composed of a cured material of a mixture containing abrasive particles 6 dispersed in a resin 5), containing a plurality of abrasives particles (see Ohishi at [0088] teaching that the upper layer 4 is formed by solidifying a slurry containing a plurality of abrasive particles dispersed in the resin).  Ohishi further teaches that the upper layer may contain materials other than the abrasive particles and the resin, for 
	Culler teaches that the abrasive coat comprises a cured abrasive slurry (see Culler at [0082] and Fig. 1C teaching that abrasive articles having a structured abrasive layer can be prepared by forming a slurry of abrasive grains and a polymerizable precursor of a binder resin 138), containing a plurality of abrasives particles (see Culler at [0040] Fig. 1C teaching plurality of water-soluble particles 139), wherein the abrasive slurry is soluble such that it retains the abrasive particles on the backing when in its solid state (see Culler at [0040] teaching that the water-soluble particles are generally insoluble in the binder precursor used to form the abrasive composites, thus it retains the abrasive particles on the backing when in its solid state), and releases the abrasive particles from the backing during the process of dissolution to a dissolved state (see Culler at [0040] teaching that when the abrasive article is exposed to water during 
	Culler further teaches that the abrasive article can be made more erodible enhancing its performance for some applications such as removing defects in harder automotive clear coats (see Culler at [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace Ohishi’s abrasive slurry with Culler’s abrasive slurry that retains the abrasive particles when dry and releases the abrasive particles during the process of dissolution because the erodible functionality enhances the performance of the coated abrasive for some applications such as removing defects in harder automotive clear coats.

Regarding claim 7, modified Ohishi teaches all the claim limitations as set forth above.  But Ohishi does not teach that the abrasive slurry is a UV light cured abrasive slurry.  
Culler teaches contacting the abrasive slurry with a backing and solidifying and/or polymerizing the binder precursor (e.g., by exposure to an energy source) (see Culler at [0082]).  Examples of energy sources include ultraviolet (UV) light (see Culler at [0082]).  Culler further teaches that upon solidification of the binder precursor, the abrasive composite is formed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate Culler’s UV light cured abrasive slurry in Ohishi’s abrasive coat so that upon solidification, the abrasive composite is formed.

	
Regarding claim 8, modified Ohishi teaches the slurry dissolves into a polishing compound upon activation by the liquid, i.e. water (see Culler at [0040] teaching that when the abrasive article is exposed to water during use, the water-soluble particles begin to dissolve, thus the abrasive article can be made more erodible enhancing its performance for some applications such as removing defects in harder automotive clear coats.  Culler also teaches that abrasive articles according to their invention are typically useful for repair and/or polishing of polymeric coatings such as motor vehicle paints and clear coats (see Culler at [0096]).
Furthermore, the limitations of claim 8 is directed towards the function of the abrasive slurry.  However, the function as outlined in the claim limitation fails to recite any additional structural limitations of the abrasive slurry and as such, this claim is being treated as being taught by the prior art as outlined above. 

	Regarding claim 10, modified Ohishi teaches all the claim limitations as set forth above.  Ohishi teaches that the cured undissolved slurry has a surface texture comprising geometric forms (see Ohishi at [0102] teaching that the embodiment shown in Fig. 1, the abrasive part 2 has a plurality of shaped structures 7 having substantially triangular pyramid shape), wherein triangular pyramid shape is a geometric form.

	Regarding claim 11, modified Ohishi teaches all the claim limitations as set forth above.  Ohishi teaches that the geometric forms are polygons (see Ohishi at [0102] teaching that the embodiment shown in Fig. 1, the abrasive part 2 has a plurality of shaped structures 7 having substantially triangular pyramid shape), wherein triangular pyramid shape is a polygon.

	Regarding claim 12, modified Ohishi teaches all the claim limitations as set forth above.  Ohishi teaches that the abrasive particles are formed of vermiculite, alumina or silicon carbide, .
	
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Culler in view of Ohishi as evidenced by Sato with respect to the rejection of claim 2 only.	
	
Regarding claim 1, Culler teaches coated abrasive article (see Culler at [0008] teaching a structured abrasive article), 
an abrasive coat attached to the backing (see Culler at [0032] and Fig 1C, also shown below, teaching a structured abrasive layer 130, affixed to and coextensive with the backing 110, and 
a tie coat (see Culler at [0032] and Fig 1C teaching an optional adhesive layer 120 affixed to and coextensive with the major surface of the backing, the optional adhesive layer 120 can be the tie coat).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP § 2112 II and III, and § 2112.01 I and II.  Thus, based on the composition of Culler’s backing and the backing of the present application (see Specification at page 4 line 1 and claims 4 and 5), the backing is capable of flexing.
	Culler does not teach that tie coat is liquid-softenable such that the tie coat maintains the flexible backing in a substantially rigid state when the tie coat is dry and allows the backing to flex when the tie coat is in its softened state.
	Ohishi teaches a coated abrasive article (see Ohishi at [0001]), 
an abrasive coat (see Ohishi at [0053] and Fig 1, also shown below), 
a flexible backing (see Ohishi at [0054] teaching a substrate 1 (a backing), preferably a flexible material) and 

    PNG
    media_image1.png
    548
    1014
    media_image1.png
    Greyscale

a tie coat (see Ohishi at [0053] and Fig 1 teaching lower layer 3 or a tie coat, contains a resin), wherein 
the tie coat is liquid-softenable such that the tie coat maintains the flexible backing in a substantially rigid state when the tie coat is dry and allows the backing to flex when the tie coat In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP § 2112 II and III, and § 2112.01 I and II.  Thus, based on the resin composition in lower layer 3, lower layer 3 appears to be capable to maintain the flexible backing in a substantially rigid state when dry and allows the backing to flex when in its softened state.
Ohishi teaches that where abrasive material products are industrially mass-produced, it is necessary the process in which the steps of shaping an abrasive part, adhering it to a sheet-form substrate, and winding up the resulting abrasive material product are continuously conducted, so the shaped structures have to be adhered to the substrate in a short time (see Ohishi at [0058]).   Ohishi further teaches that it is preferred that the binder which forms the lower layer 3 is at least partially cured through the radiation curing mechanism to adhere onto a surface of the substrate (see Ohishi at [0058]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to include the optional adhesive layer or tie coat in Culler, incorporate the lower layer 3’s resin from Ohishi into Culler’s structured abrasive to facilitate a short process time as outlined above for abrasive materials that are industrially mass-produced. 

Regarding claim 2, Culler as modified by Ohishi teaches all the claim limitations above.  Modified Culler teaches that the tie coat is a hydrogel (see Ohishi at [0065]).  As mentioned in 

Regarding claim 3, modified Culler teaches all the claim limitations above.  Modified Culler teaches that lower layer 3 is substantially formed from a radiation-curable liquid binder teaching that lower layer 3 is substantially formed from a radiation-curable liquid binder (see Ohishi at [0060] teaching that the lower layer 3 is substantially formed from a radiation-curable liquid binder).  Ohishi further teaches that a photocurable acrylic compound generally has (meth)acryloyl group (see Ohishi at [0064]), examples include acryloylmorpholine (see Ohishi at [0065]), and UV rays may be radiated from the upper side of the substrate 1 to make the binder in lower layer 3 (or tie-coat) non-flowable (see Ohishi at [0135]).  
The composition of the lower layer 3 and the tie coat of the present application (see Specification at page 4 line 19 and claim 1) appears to be physically similar, so it would appear to have similar properties because “products of identical chemical composition can not have mutually exclusive properties." See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP § 2112 II and III, and § 2112.01 I and II.  

Claims 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Culler in view of Ohishi, and in further in view of Stoetzel (U.S. Pat. No. 5700302 A) (hereinafter referred to as “Stoetzel”, wherein “C” refers to the column number(s) and “L” refers to line number(s)).

Regarding claim 4, modified Culler discloses all the claim limitations above.  Culler teaches that the backing is non-woven (see Culler at [0053] teaching suitable 
Stoetzel discloses a structured abrasive article 10 (see Stoetzel at C4 L57 and Fig. 1, also shown below), a backing 11 (see Stoetzel at C4 L58 and Fig. 1), a structured abrasive layer 17 (see Stoetzel at C4 L62 and Fig. 1), and a tie coat 16 (see Stoetzel at C4 L62 and Fig. 1).

    PNG
    media_image2.png
    748
    1091
    media_image2.png
    Greyscale

	Stoetzel teaches that the backing is a nonwoven web (see Stoetzel at C5 L7) and further teaches that backing used can be any suitable material typically used for conventional abrasive backings (see Stoetzel at C5 L4-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use the nonwoven web backing of Stoetzel in modified Culler’s nonwoven substrate because any suitable material typically used for conventional abrasive backings can be used for a backing.

Regarding claim 5, modified Culler teaches all the claim limitations as set forth above.  Culler discloses that the backing is a thermoplastic web (see Culler at [0053] teaching suitable backings include, for example, fiber reinforced thermoplastic).


Culler discloses that the abrasive coat comprises a cured abrasive slurry (see Culler at [0082] and Fig. 1C teaching abrasive articles having a structured abrasive layer that can be prepared by forming a slurry of abrasive grains and a polymerizable precursor binder resin 138 (i.e., a binder precursor).  Culler further teaches that the abrasive slurry is made by combining together the binder precursor, the abrasive grains and optional additives (see Culler at [0083])), containing 
a plurality of abrasives particles (see Culler at [0008] teaching plurality of abrasive particles), wherein 
the abrasive slurry is soluble such that it retains the abrasive particles on the backing when in its solid state (see Culler at [0040] teaching the water-soluble particles are generally insoluble in the binder precursor used to form the abrasive composites, thus it retains the abrasive particles on the backing when in the solid state); and 
releases the abrasive particles from the backing during the process of dissolution to a dissolved state (see Culler at [0040] teaching that when the abrasive article is exposed to water during use, the water-soluble particles begin to dissolve, thus releases the abrasive particles during the process of dissolution).

Regarding claim 7, modified Culler teaches all the claim limitations as set forth above.
Culler discloses that the abrasive slurry is a UV light cured abrasive slurry (see Culler at [0082] teaching contacting the abrasive slurry with a backing and polymerizing the binder precursor (e.g., by exposure to an energy source); examples of energy sources include ultraviolet (UV) light).

Regarding claim 8, modified Culler teaches all the claim limitations as set forth above.  Culler teaches the slurry dissolves into a polishing compound upon activation by the 
Furthermore, the limitations of claim 8 is directed towards the function of the abrasive slurry.  However, the function as outlined in the claim limitation fails to recite any additional structural limitations of the abrasive slurry and as such, this claims is being treated as being taught by the prior art as outlined above. 

Regarding claim 9, the limitation of claim 9 is directed towards the liquid water.  However, the “liquid is water” as outlined in the claim limitation fails to recite additional structural limitations of the tie coat, that is the tie coat is capable of being softened by water, and as such, this claim is being treated as being taught by the prior art as outlined above.

Regarding claim 10, modified Culler teaches all the claim limitations as set forth above.
Culler teaches that the cured undissolved slurry has a surface texture comprising geometric forms (see Culler at [0056] and [0057] teaching that the structured abrasive layer can have pyramidal abrasive composites, and pyramidal abrasive composite having a shape of a pyramid), wherein a pyramid is a geometric form.

Regarding claim 11, modified Culler teaches all the claim limitations as set forth above.  Culler teaches that the geometric forms are polygons (see Culler at [0056] and [0057] teaching pyramidal abrasive composites), wherein a pyramid is a polygon.


Culler discloses that the abrasive particles are formed of vermiculite, alumina or silicon carbide, preferably of alumina (see Culler at [0064] teaching any abrasive grain known in the abrasive art may be included in the abrasive composites, examples include aluminum oxide (aluminum oxide is also known as alumina in the art)).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3, 5 – 7, and 9 – 13 of copending Application No. 16/474,498 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are drawn to a coated abrasive having a flexible backing, a hydrogel tie coat and an abrasive coat comprising a cured abrasive slurry wherein the abrasive slurry is soluble such that it retains the abrasive particles on the backing when in its solid state, and releases the abrasive particles from the backing during the process of dissolution to a dissolved state.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.G.U./
Examiner, Art Unit 1731                                                                                                                                                                                            
/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731